Opinion by
Ford, J.
The import manager of the petitioner testified that prior to making entry, he submitted the invoice to the appraiser for information as to the proper dutiable value and that in filing the original entry, petitioner entered on the basis as returned to it by the appraiser on the submission sheet. After the original entry was filed, petitioner was advised by the appraiser to amend certain items in the entry. It appeared from the official papers that the appraisement of the merchandise was completed prior to the payment of the additional duties incurred by reason of the amended entry. Upon the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.